       Case 1:19-cv-00061-PSH Document 14 Filed 08/10/20 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF ARKANSAS
                           NORTHERN DIVISION



MANESSAH L. GREER                                           PLAINTIFF


v.                       NO. 1:19-cv-00061 PSH


ANDREW SAUL, Commissioner of                             DEFENDANT
the Social Security Administration



                               JUDGMENT


     Pursuant to the Memorandum Opinion and Order entered this day,

judgment is entered for the Commissioner of the Social Security

Administration.

     IT IS SO ORDERED this 10th day of August, 2020.




                                  __________________________________
                                    UNITED STATES MAGISTRATE JUDGE
